
	
		II
		109th CONGRESS
		2d Session
		S. 4058
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To expand the boundaries of the Gulf of the Farallones
		  National Marine Sanctuary and the Cordell Bank National Marine
		  Sanctuary.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf of the Farallones and Cordell
			 Bank National Marine Sanctuaries Boundary Modification and Protection
			 Act.
		2.FindingsCongress finds the following:
			(1)The Gulf of the
			 Farallones extends approximately 100 miles along the coast of Marin and Sonoma
			 counties of northern California. It includes approximately one-half of
			 California’s nesting seabirds, rich benthic marine life on hard-rock substrate,
			 prolific fisheries, and substantial concentrations of resident and seasonally
			 migratory marine mammals.
			(2)Cordell Bank is
			 adjacent to the Gulf of the Farallones and is a submerged island with
			 spectacular, unique, and nationally significant marine environments.
			(3)These marine
			 environments have national and international significance, exceed the
			 biological productivity of tropical rain forests, and support high levels of
			 biological diversity.
			(4)These biological
			 communities are easily susceptible to damage from human activities, and must be
			 properly conserved for themselves and to protect the economic viability of
			 their contribution to national and regional economies.
			(5)The Gulf of
			 Farallones and Cordell Bank include some of the Nation’s richest fishing
			 grounds, supporting important commercial and recreational fisheries. These
			 fisheries are regulated by State and Federal fishery agencies and are supported
			 and fostered through protection of the waters and habitats of Gulf of the
			 Farallones National Marine Sanctuary and Cordell Bank National Marine
			 Sanctuary.
			(6)The report of the
			 Commission on Ocean Policy established by the Oceans Act of 2000 (Public Law
			 106–256; 33 U.S.C. 857–19 note) calls for comprehensive protection for the most
			 productive ocean environments and recommends that such environments be managed
			 as ecosystems.
			(7)New scientific
			 discoveries by the National Marine Sanctuary Program support comprehensive
			 protection for these marine environments by broadening the geographic scope of
			 the existing Gulf of the Farallones National Marine Sanctuary and the Cordell
			 Bank National Marine Sanctuary.
			(8)Cordell Bank is at
			 the nexus of an ocean upwelling system, which produces the highest biomass
			 concentrations on the west coast of the United States.
			3.Policy and
			 purpose
			(a)PolicyIt
			 is the policy of the United States in this Act to protect and preserve living
			 and other resources of the Gulf of the Farallones and Cordell Bank marine
			 environments.
			(b)PurposeThe
			 purposes of this Act are the following:
				(1)To
			 extend the boundaries of the Gulf of the Farallones National Marine Sanctuary
			 and the Cordell Bank National Marine Sanctuary to the areas described in
			 section 5.
				(2)To strengthen the
			 protections that apply in the Sanctuaries.
				(3)To educate and
			 interpret for the public regarding those marine environments.
				(4)To manage human
			 uses of the Sanctuaries under this Act and the National Marine Sanctuaries Act
			 (16 U.S.C. 1431 et seq.).
				(c)Effect on fishing
			 activitiesNothing in this Act is intended to alter any existing
			 authorities regarding the conduct of fishing activities in the
			 Sanctuaries.
			4.DefinitionsIn this Act:
			(1)AquacultureThe
			 term aquaculture means the propagation or rearing of aquatic
			 organisms in controlled or selected aquatic environments for any commercial,
			 recreational, or public purpose.
			(2)Cordell Bank
			 NMSThe term Cordell Bank NMS means the Cordell Bank
			 National Marine Sanctuary.
			(3)Farallones
			 NMSThe term Farallones NMS means the Gulf of the
			 Farallones National Marine Sanctuary.
			(4)SanctuariesThe
			 term Sanctuaries means the Gulf of the Farallones National Marine
			 Sanctuary and the Cordell Bank National Marine Sanctuary, as expanded by
			 section 5.
			(5)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			(6)Mean higher high
			 water markThe term mean higher high water mark
			 means the arithmetic average of the elevations of the higher of two high waters
			 of a tidal day over a period of time as determined by the National Oceanic and
			 Atmospheric Administration.
			(7)PersonThe
			 term person means any private or public individual, corporation,
			 partnership, trust, institution, association, or any other public or private
			 entity, whether foreign or domestic, or any officer, employee, agent,
			 department, agency, or instrumentality of the Federal Government, of any State,
			 tribal, or local unit of government, or of any foreign government.
			5.National Marine
			 Sanctuary boundary adjustments
			(a)Gulf of the
			 Farallones
				(1)Boundary
			 adjustmentThe areas described in paragraph (2) are added to the
			 existing Gulf of the Farallones National Marine Sanctuary described in part
			 922.80 of title 15, Code of Federal Regulations.
				(2)Areas
			 included
					(A)In
			 generalThe areas referred to in paragraph (1) consist of the
			 following:
						(i)All
			 submerged lands and waters, including living marine and other resources within
			 and on those lands and waters, from the mean higher high water mark to the
			 boundary described in subparagraph (B).
						(ii)The submerged lands and waters, including
			 living marine and other resources within those waters, within the approximately
			 two square nautical mile portion of Cordell Bank NMS (as in effect immediately
			 before the enactment of this Act) that is located south of the area that is
			 added to Cordell Bank NMS by subsection (b)(2), which are transferred to the
			 Farallones NMS from the Cordell Bank NMS.
						(B)Boundary
			 describedThe boundary
			 referred to in subparagraph (A)(i) is the line formed by connecting points in
			 succession beginning at Bodega Head’ Southernmost Point located at 38 degrees,
			 18 minutes north latitude, 123 degrees, 6.5 minutes west longitude; then in a
			 northwestly direction along the coast to the mouth of the Gualala River at 38
			 degrees, 45 minutes north latitude, 123 degrees, 31.9 minutes west longitude;
			 then west 21.7 nautical miles to 38 degrees, 45 minutes north latitude, 124
			 degrees west longitude; then due south 27 nautical miles to 38 degrees, 18
			 minutes north latitude, 124 degrees west longitude; then 37.7 nautical miles
			 east to 38 degrees, 18 minutes north latitude, 123 degrees, 12 minutes west
			 longitude; then to the shared boundary of the Farallones NMS and Cordell Bank
			 NMS (as in effect immediately before the enactment of this Act) at 38 degrees,
			 15.9 minutes north latitude, 123 degrees, 10.9 minutes west longitude.
					(b)Cordell
			 Bank
				(1)Boundary
			 adjustmentThe area described in paragraph (2) is added to the
			 existing Cordell Bank National Marine Sanctuary described in part 922.110 of
			 title 15, Code of Federal Regulations.
				(2)Area
			 included
					(A)In
			 generalThe area referred to in paragraph (1) consists of all
			 submerged lands and waters, including living marine and other resources within
			 those waters, within the boundary described in subparagraph (B).
					(B)BoundaryThe boundary referred to in subparagraph
			 (B) is the line formed by connecting points in succession beginning at the
			 present most northeastern point of the Cordell Bank NMS at 38 degrees, 15.9
			 minutes north latitude, 123 degrees, 10.9 minutes west longitude; then to 38
			 degrees, 18 minutes north latitude, 123 degrees, 12 minutes west longitude,
			 which is 7 mile west of Bodega Head; then to 38 degrees, 18 minutes north
			 latitude, 123 degrees, 40 minutes west longitude, which is 28.6 nautical miles
			 west of Bodega Head; then due south 32 nautical miles to 37 degrees, 50 minutes
			 north latitude, 123 degrees, 40 minutes west longitude; then 11.5 nautical
			 miles east where it intersects with a boundary shared by Cordell Bank NMS and
			 Farallones NMS at 37 degrees, 50 minutes north latitude, 123 degrees, 25.4
			 minutes west longitude.
					(c)Inclusion in the
			 systemThe areas included in the Sanctuaries under subsections
			 (a) and (b) of this section shall be managed as part of the National Marine
			 Sanctuary System, established by section 301(c) of the National Marine
			 Sanctuaries Act (16 U.S.C. 1431(c)), in accordance with that Act.
			(d)Updated NOAA
			 chartsThe Secretary of Commerce shall—
				(1)produce updated
			 National Oceanic and Atmospheric Administration charts for the areas in which
			 the Farallones NMS and Cordell Bank NMS are located; and
				(2)include on such
			 charts the boundaries of the sanctuaries, as revised by this Act.
				6.Prohibition of
			 certain uses
			(a)Mineral and
			 hydrocarbon leasing, exploration, development, and productionNo
			 leasing, exploration, development, production, or transporting by pipeline of
			 minerals or hydrocarbons shall be permitted within the Sanctuaries.
			(b)Aquaculture
				(1)ProhibitionIt
			 is unlawful for any person to conduct aquaculture—
					(A)in any area of the
			 Sanctuaries; or
					(B)within Monterey
			 Bay National Marine Sanctuary.
					(2)Existing bivalve
			 farming allowedThe prohibition in paragraph (1) shall not apply
			 to persons conducting farming operations of bivalve species that are in
			 existence on the date of enactment of this Act.
				(3)RegulationsThe
			 Secretary shall issue regulations that specify the operations referred to in
			 paragraph (2).
				(c)Discharge of
			 materials and substances
				(1)ProhibitionsIt
			 is unlawful for any person—
					(A)to deposit or
			 discharge any material or substance of any kind within the Sanctuaries;
					(B)to deposit or
			 discharge any material or substance of any kind that enters and injures any
			 sanctuary resource (as that term is defined in the National Marine Sanctuaries
			 Act (16 U.S.C. 1432)); or
					(C)to deposit or
			 discharge any invasive species from a vessel in the Sanctuaries.
					(2)Changes in
			 salinityNo person shall cause a change of salinity in the
			 Sanctuaries that is injurious to the marine ecosystem of the
			 Sanctuaries.
				(3)Limitation on
			 applicabilityParagraph (1) does not apply with respect to any
			 discharge—
					(A)of fish, fish
			 parts, and chumming materials resulting from, and while conducting otherwise
			 lawful, fishing activity;
					(B)of food consumed
			 onboard a vessel;
					(C)of biodegradable
			 effluents incidental to vessel use and generated by an operable Type I or II
			 marine sanitation device as classified by the United States Coast Guard, that
			 is approved in accordance with section 312 of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1322) provided the vessel operator secures all marine sanitation
			 devices in a manner that prevents discharge of untreated sewage from a Type I
			 or Type II Coast Guard-approved sanitation devices, except that this
			 subparagraph does not apply with respect to a discharge from a cruise ship
			 within the boundaries of either sanctuary;
					(D)of biodegradable
			 material resulting from deck wash down and vessel engine cooling water
			 (excluding ballast water and oily wastes from bilge pumping), from a
			 vessel;
					(E)from vessel engine
			 exhaust; or
					(F)that—
						(i)originates in the
			 Russian River Watershed outside the boundaries of the Farallones NMS, as
			 expanded by section 5;
						(ii)originates from
			 the Bodega Marine Laboratory; and
						(iii)is
			 permitted under a National Pollution Discharge Elimination System permit that
			 is in effect on the date of enactment of this Act, or under a new or renewed
			 National Pollution Discharge Elimination System permit that does not increase
			 pollution in the Sanctuaries.
						(d)Consultation
			 requirement for changes in water flowAny Federal, State or local
			 government agency that is responsible for significant alteration of fresh water
			 flow regimes that may affect the Sanctuaries must consult with the Secretary
			 prior to initiating such change in order to ensure sanctuary resources are not
			 injured.
			(e)Penalties and
			 enforcementA violation of this section shall be treated as a
			 violation of section 306 of the Marine Protection, Research, and Sanctuaries
			 Act of 1972 (16 U.S.C. 1436).
			7.Management plans
			 and regulations
			(a)Interim
			 planThe Secretary shall complete an interim supplemental
			 management plan for each of the Sanctuaries by not later than 30 months after
			 the date of enactment of this Act, that focuses on management in the areas
			 added under this Act. These supplemental plans shall not weaken existing
			 resource protections.
			(b)Revised
			 plansThe Secretary shall issue a revised comprehensive
			 management plan for each of the Sanctuaries during the next management review
			 process required by section 304 of the National Marine Sanctuaries Act (16
			 U.S.C. 1434(e)) for the Sanctuaries, and issue such final regulations as may be
			 necessary.
			(c)Application of
			 existing regulationsThe regulations for the Gulf of the
			 Farallones National Marine Sanctuary (15 C.F.R. 922, subpart H) and the Cordell
			 Bank National Marine Sanctuary (15 C.F.R. 922, subpart K) shall apply to the
			 areas added to the Sanctuaries under section 5 until the Secretary modifies
			 such regulations in accordance with this section.
			(d)ProceduresIn
			 developing the revisions under this section, the Secretary shall follow the
			 procedures specified in sections 303 and 304 of the Marine Protection,
			 Research, and Sanctuaries Act of 1972 (16 U.S.C. 1433 and 1434), except those
			 procedures requiring the delineation of national marine sanctuary boundaries
			 and development of a resource assessment report.
			(e)Contents of
			 plansRevisions to each comprehensive management plan under this
			 section shall, in addition to matters required under section 304(a)(2) of the
			 Marine Protection, Research and Sanctuaries Act of 1972 (16 U.S.C.
			 1434(A)(2))—
				(1)facilitate all
			 public and private uses of each of the Sanctuaries consistent with the primary
			 objective of sanctuary resource protection;
				(2)establish temporal
			 and geographical zoning if necessary to ensure protection of sanctuary
			 resources;
				(3)identify priority
			 needs for research which will—
					(A)improve management
			 of each of the Sanctuaries;
					(B)diminish threats
			 to the health of the ecosystems in the Sanctuaries; or
					(C)fulfill both of
			 subparagraphs (A) and (B);
					(4)establish a
			 long-term ecological monitoring program and database, including the development
			 and implementation of a resource information system to disseminate information
			 on the Sanctuaries’ ecosystem, history, culture and management;
				(5)identify
			 alternative sources of funding needed to fully implement the plan’s provisions
			 and supplement appropriations under section 313 of the Marine Protection,
			 Research, and Sanctuaries Act of 1972 (16 U.S.C. 1444);
				(6)ensure
			 coordination and cooperation between Sanctuary managers and other Federal,
			 State, and local authorities with jurisdiction within or adjacent to the
			 Sanctuaries;
				(7)in the case of
			 revisions to the plan for the Farallones NMS, promote cooperation with farmers
			 and ranchers operating in the watersheds adjacent to the Gulf of the Farallones
			 NMS and establish voluntary best practices programs for farming and
			 ranching;
				(8)promote
			 cooperative and educational programs with fishing vessel operators and crews
			 operating in the waters of the Sanctuaries, and, whenever possible, include
			 individuals who engage in fishing and their vessels in cooperative research,
			 assessment, and monitoring programs of the education, among users of the
			 Sanctuaries, about conservation and navigational safety and the conservation of
			 those resources; and
				(9)promote education,
			 among users of the Sanctuaries, about conservation and navigation
			 safety.
				(f)Public
			 participationThe Secretary shall provide for participation by
			 the general public in the revision of the comprehensive management plans and
			 regulations under this section.
			8.Feasibility of a
			 new Sanctuary designation
			(a)Review and
			 recommendationAs part of the first review, following the date of
			 enactment of this Act, of the Gulf of the Farallones National Marine Sanctuary
			 Management Plan pursuant to section 304(e) of the National Marine Sanctuaries
			 Act (16 U.S.C. 1434(e)), the Secretary shall—
				(1)conduct a review
			 of the operations of the Farallones NMS; and
				(2)following not less
			 than one public hearing held in the area added to the Farallones NMS by this
			 Act and the receipt of public comment, determine whether that area shall be
			 designated as a new and separate National Marine Sanctuary.
				(b)Considerations
			 for determinationIn making the determination under subsection
			 (a)(2), the Secretary shall consider responsiveness to local needs, the
			 effectiveness of conservation, education and volunteer programs, and
			 organizational efficiency.
			(c)Implementation
			 of determinationIf the Secretary determines under subsection (b)
			 to designate a new national marine sanctuary, the Secretary shall implement
			 measures to assure a smooth and effective transition to a separate national
			 marine sanctuary.
			
